Title: To George Washington from Brigadier General Anthony Wayne, 26 February 1778
From: Wayne, Anthony
To: Washington, George



Sir
Mount Holly [N.J.] 8 OC[l]ock P.M. 26th Feby 1778

The flat Bottomed boats which I mentioned to have passed down the River landed yesterday Morning about two OClock at Billings Port—about Two thousand in Number—fifteen Hundred of which Encamped last Night within Seven Miles of Selem—and I doubt not but that they are now Employed in Collecting the Cattle &ca which the Inhabitants in that Quarter took great pains to hide from us—finding means at the same time to give the Enemy exact Intelligence of our Numbers and Rout in Consequence of which that body were thrown over below—but in Order to leave nothing to chance, and in full Confidence of securing my Detatchment and the Militia under Col. Ellis—they landed about Two Thousand more at two OClock this Morning at Coopers Creek, Coopers ferry, and Glocester point, with four pieces of Artillery and a Considerable body of Light Horse—and Surrounded Haddonfield in all Quarters before day Light—I had been at the ferries Opposite the City the preceeding Evening—and from their Motions Apprehended a Manoeuvre of this Nature—which was also Mentioned to me by an Old friend—who Observing me through his Glass A Cross the River—found means to Convey the Intelligence.
The Militia having made a Custom of beating tattoo at Nine OClock—I made it answer for the Signal to Decamp—sending off all the publick Stores at the same time to this place—where I also found Forty Barrels

of Powder &ca &ca. these I have sent on to Trent Town with One Hundred and Fifty Head of Cattle taken from Selem—under the Conduct of Lieut. Col. Sherman with about 140 men who will be at Trent Town tomorrow afternoon.
It’s probable they will now Effect a Grand forage—a prodigious Number of Cattle and Horses can be had from the Country that they now possess from Haddonfield to Selem—the forage Immediately on the River is for the most part Destroyed and I intend to Effect the Destruction of that Situate on Mantua, Timber and Coopers Creeks.
But we shall not be able to prevent them from passing thro’ the Country at pleasure—their Numbers being Eight to one—but in Order to Circumscribe them as much as possible—I have taken the Liberty to Call on Genl Polaskie for such part of His Horse as can Conveniently be spared and fitest for duty.
The Country being in a naked Condition and abounding with Cattle &ca has Induced me to use every exertion to Cover it as much as possible until I receive your Excellencies further Orders.
I this Moment learn that four or five Waggon belonging to the Commy which were on a back Rout from Selem loaded with Spirits Brandy &ca have fell into the Enemies hands—and in all Probability we have lost a small guard of Seven men left to Conduct them.
From the Supiness and Disaffection of every part of this State (which I have passed through on my present tour)—I don’t expect a Single man of the Militia to turn out more than those alrea⟨dy⟩ under Col. Ellis, which don’t amount to three Hundred—the people in this Quarter being (if possible) more toriestically Inclined [than] those in the State of Pennsa. I am with every Sentiment of Esteem Your Excellencies Most Obt & very Hume Sert

Anty Wayne

